Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed between counsel, subject to the approval of the court, that on or about the dates of exportation of the merchandise covered by the appeals listed herein said merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exporta*499tion in the usual wholesale quantities and in the ordinary course of trade at the invoice units of value plus 14 per cent plus 1.01 per cent plus packing, and that there was no higher export value therefor.
It is further stipulated and agreed that the appeals may be submitted.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice units of value, plus 14 per centum, plus 1.01 per centum, plus packing.
Judgment will be entered accordingly.